Citation Nr: 0802053	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a stomach disability.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to October 
2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In his September 2005 substantive appeal, the veteran 
requested a personal hearing at a local VA office before a 
Member of the Board.  In February 2007, the appellant was 
sent a letter notifying him that he was scheduled to appear 
for a Board hearing in April 2007.  He did not report for 
this hearing and has provided no explanation for his failure 
to report.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2002 VA examination request notes that the 
veteran was claiming entitlement to service connection for 
stomach problems related to stress, and it asks that the 
examiner conduct a general medical examination.  In the 
September 2002 VA examination report, the examiner determined 
that the veteran had stomach problems, most likely irritable 
bowel, and concluded that this disability was less likely 
than not related to stress.  While the issue of whether the 
veteran's stomach problem is related to stress may be 
relevant, the Board notes that the examiner was not asked to 
determine whether the veteran's stomach problem was at least 
as likely as not related to service.  The Board, therefore, 
believes that a remand for a new VA examination is warranted.   

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not 
currently on file that relate to the 
veteran's claim.  If any of the requested 
records do not exist or cannot otherwise 
be obtained, that fact should be noted in 
the claims file.

3.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current stomach 
disability.  The veteran's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  

The examiner is asked to diagnose any 
current stomach disability and to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any such disability originated 
in service, or is otherwise etiologically 
related to service.  The examiner should 
specifically address the September 2003 
private medical record finding mild 
esophagitis and determine what 
relationship, if any, exists between this 
post-service finding and the in-service 
medical records that relate to a stomach 
disability. 

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



